Exhibit 10.2(e)

LOGO [g22654g58k42.jpg]

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Attn: John Servidio

Telephone:    646-855-8900

Facsimile:     704-208-2869

Transaction reference number:

NY-39128

October 7, 2009

To: Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, NJ 07054

Attention: Treasurer

Telephone No.:    973-496-4700

Facsimile No.:     973 496-3560

Re: Base Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Bank of
America, N.A. (“Dealer”) and Avis Budget Group, Inc. (“Counterparty”) as of the
Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for this Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Defined terms used herein
and not defined herein or in the Equity Definitions have the meanings assigned
to them in the Indenture to be dated October 13, 2009 between Counterparty and
The Bank of Nova Scotia Trust Company of New York, as trustee (the “Indenture”)
relating to the 3.50% Convertible Senior Notes due October 1, 2014 (the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 300,000,000. In the event of any inconsistency between the terms
defined in the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
which are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein will conform to the descriptions
thereof in the Preliminary Offering Memorandum dated October 7, 2009 (the
“Offering Memorandum”) relating to the Convertible Notes. If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the draft of the Indenture last reviewed by Dealer as of the date of
this Confirmation, and if any such section numbers are changed in the Indenture
as executed, the parties will amend this Confirmation in good faith to preserve
the intent of the parties. For the avoidance of doubt, references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution and if the Indenture is amended following its execution, any such
amendment will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

be subject to an agreement in the form of the 2002 ISDA Master Agreement as if
Dealer and Counterparty had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date
(such 2002 ISDA Master Agreement that shall apply solely to this Transaction and
to no other Transaction, the “Agreement”). In the event of any inconsistency
between provisions of the Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction to which this Confirmation
relates. The parties hereby agree that this is a standalone Transaction and no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms.

  

Trade Date:

   October 8, 2009

Effective Date:

   The third Exchange Business Day immediately prior to the Premium Payment Date

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.01 per Share (Exchange
symbol “CAR”).

Number of Options:

   300,000 For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Applicable Percentage:

   12.5%

Option Entitlement:

   As of any date, a number equal to the product of the Applicable Percentage
and the Conversion Rate as of such date (as defined in the Indenture, but
without regard to any adjustments to the Conversion Rate pursuant to the
Excluded Provisions and subject to the provisos to “Method of Adjustment”
below), for each Convertible Note.

Strike Price:

   USD 16.25

Premium:

   USD 10,350,000

Premium Payment Date:

   October 13, 2009

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 13.03 and Section 13.04(g) of the Indenture.

 

2



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

Dilution Adjustment Provisions:

   Section 13.04(a), (b), (c), (d), (e) and Section 13.05 of the Indenture.

Procedures for Exercise.

  

Exercise Period(s):

   Notwithstanding anything to the contrary in the Equity Definitions, an
Exercise Period shall occur with respect to an Option hereunder only if such
Option is an Exercisable Option (as defined below) and the Exercise Period shall
be, in respect of any Exercisable Option, the period commencing on, and
including, the relevant Conversion Date and ending on, and including, the
Scheduled Valid Day immediately preceding the scheduled first day of the
relevant Settlement Averaging Period for such Exercise Period; provided that in
respect of Exercisable Options relating to Convertible Notes for which the
relevant Conversion Date occurs on or after the Aggregate Conversion Date, the
final day of the Exercise Period shall be the Scheduled Valid Day immediately
preceding the Expiration Date.

Exercisable Options:

   In respect of any Exercise Period (the “Relevant Exercise Period”), a number
of Options equal to the lesser of:    (i) the number of Convertible Notes with a
Conversion Date occurring on the first day of such Exercise Period; and    (ii)
the Number of Options as of the first day of the Relevant Exercise Period.    If
there are any other Exercisable Options as to which a prior Exercise Period has
commenced but no Exercise Date has yet occurred which would thereby reduce the
Number of Options as of the related Exercise Date (such other Exercisable
Options, the “Other Exercisable Options”), then solely for the purposes of
determining the number of Exercisable Options for the Relevant Exercise Period,
the Number of Options on the first day of the Relevant Exercise Period shall be
reduced by such Other Exercisable Options.    Notwithstanding the foregoing, in
no event shall the number of Exercisable Options exceed the Number of Options.

Conversion Date:

   With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in Section
13.02(b) of the Indenture.

Aggregate Conversion Date:

   July 1, 2014

Expiration Time:

   The Valuation Time

Expiration Date:

   October 1, 2014, subject to earlier exercise.

 

3



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

Multiple Exercise:

   Applicable, as described under “Exercisable Options” above and “Automatic
Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, with respect to each
Exercise Period, a number of Options equal to the number of Exercisable Options
for such Exercise Period shall be deemed to be automatically exercised on the
final day of such Exercise Period; provided that such Options shall be deemed
exercised only to the extent that Counterparty has provided a Notice of Exercise
to Dealer.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Exercisable Options,
Counterparty must notify Dealer in writing before 5:00 p.m. (New York City time)
on the Scheduled Valid Day immediately preceding the scheduled first day of the
Settlement Averaging Period for the Exercisable Options being exercised of (i)
the number of such Exercisable Options and (ii) the scheduled settlement date
under the Indenture for the Convertible Notes related to such Exercisable
Options (such time, the “Notice Deadline”); provided that, notwithstanding the
foregoing, such notice (and the related automatic exercise of such Options)
shall be effective if given after the relevant Notice Deadline but prior to 5:00
p.m. New York City time, on the fifth Exchange Business Day following the Notice
Deadline, in which case the Calculation Agent shall have the right to adjust the
Net Shares to reflect additional costs (including, but not limited to, hedging
mismatches and market losses) and reasonable expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of its not having received such notice prior to the Notice
Deadline; provided further that in respect of Exercisable Options relating to
Convertible Notes with a Conversion Date occurring on or after the Aggregate
Conversion Date, such notice may be given on or prior to the second Scheduled
Valid Day immediately preceding the Expiration Date and need only specify the
number of such Exercisable Options, provided that the proviso above relating to
the extension of delivery of the Notice of Exercise by the Counterparty shall
not apply to any notice delivered by Counterparty pursuant to this proviso
relating to Exercisable Options for Convertible Notes with a Conversion Date
occurring on or after the Aggregate Conversion Date.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

 

4



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

Market Disruption Event:

   Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

Settlement Terms.

  

Settlement Method:

   Net Share Settlement

Net Share Settlement:

   Dealer will deliver to Counterparty, on the relevant Settlement Date, a
number of Shares equal to the Net Shares in respect of any Exercisable Option
exercised or deemed exercised hereunder. In no event will the Net Shares be less
than zero.

Net Shares:

   In respect of any Exercisable Option exercised or deemed exercised, a number
of Shares equal to (A) the sum of the quotients, for each Valid Day during the
Settlement Averaging Period for such Exercisable Option, of (x) the Option
Entitlement on such Valid Day multiplied by (y) the Relevant Price on such Valid
Day less the Strike Price, divided by (z) such Relevant Price, divided by (B)
the number of Valid Days in the Settlement Averaging Period; provided that in no
event shall the Net Shares for any Exercisable Option exceed a number of Shares
equal to the Applicable Limit for such Exercisable Option divided by the
Relevant Price on the last Valid Day of the Settlement Averaging Period (or if
such Exercisable Option relates to a Convertible Note with a Conversion Date
occurring on or after the Aggregate Conversion Date, the Relevant Price on the
second Scheduled Valid Day immediately preceding the Expiration Date); provided
further that if the calculation contained in clause (y) above results in a
negative number, such number shall be replaced with the number “zero”.    Dealer
will deliver cash in lieu of any fractional Shares to be delivered with respect
to any Net Shares valued at the Relevant Price for the last Valid Day of the
Settlement Averaging Period.

Applicable Limit:

   For any Exercisable Option, an amount of cash equal to the Applicable
Percentage multiplied by the excess of (i) the number of Shares delivered to the
Holder (as such term is defined in the Indenture) of the related Convertible
Note upon conversion of such Convertible Note multiplied by the Relevant Price
on the date provided by Counterparty to Dealer pursuant to clause (ii) of
“Notice of Exercise,” or if such Exercisable Option relates to a Convertible
Note with a Conversion Date occurring on or after the Aggregate Conversion Date,
the Relevant Price on the second Scheduled Valid Day immediately preceding the
Expiration Date, over (ii) USD 1,000; provided that if the date specified by
Counterparty to Dealer pursuant to clause (ii) of “Notice of Exercise” is not
the settlement date for the related Convertible Note, Counterparty may provide
notice of such settlement date

 

5



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

   to Dealer no later than 3 Exchange Business Days prior to the related
Settlement Date hereunder, which shall be the relevant date for purposes of
determining the Relevant Price and the Applicable Limit.

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the primary other United States national or regional
securities exchange on which the Shares are listed or admitted for trading or,
if the Shares are not then listed or admitted for trading on a United States
national or regional securities exchange, on the principal other market on which
the Shares are then traded. If the Shares are not so listed or admitted for
trading, “Valid Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page CAR.N <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or
if such volume-weighted average price is unavailable, the market value of one
Share on such Valid Day, as determined by the Calculation Agent using a
substantially similar volume-weighted method). Notwithstanding the foregoing, if
any Valid Day is a Disrupted Day and the Calculation Agent determines that such
Disrupted Day shall be a Valid Day in part in respect of a number of Net Shares,
then the Relevant Price for such Valid Day and such number of Net Shares shall
be the volume-weighted average price per Share on such Valid Day on the
Exchange, as determined by the Calculation Agent based on such sources as it
deems appropriate using a volume-weighted methodology, for the portion of such
Valid Day and such number of Net Shares for which the Calculation Agent
determines there is no Market Disruption Event, and the Calculation Agent shall
make corresponding adjustments to the settlement terms hereunder to account for
such partial Valid Day.

Settlement Averaging Period:

   For any Exercisable Option:

 

6



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

  

(i)     if Counterparty has, on or prior to the Aggregate Conversion Date,
delivered a Notice of Exercise to Dealer with respect to such Exercisable Option
with a Conversion Date occurring prior to the Aggregate Conversion Date, the 40
consecutive Valid Days commencing on and including the second Scheduled Valid
Day following such Conversion Date; or

  

(ii)    if Counterparty has, on or following the Aggregate Conversion Date,
delivered a Notice of Exercise to Dealer with respect to such Exercisable Option
with a Conversion Date occurring on or following the Aggregate Conversion Date,
the 40 consecutive Valid Days commencing on, and including, the 42nd Scheduled
Valid Day immediately prior to the Expiration Date.

Settlement Date:

   For any Exercisable Option, the third Business Day immediately following the
final Valid Day of the Settlement Averaging Period for such Exercisable Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Net Share
Settled”. “Net Share Settled” in relation to any Option means that Net Share
Settlement is applicable to that Option.

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Counterparty shall be, upon delivery,
subject to restrictions and limitations arising from Counterparty’s status as
issuer of the Shares under applicable securities laws.

 

3. Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition set forth in any
Dilution Adjustment Provision that would result in any adjustment to the
Convertible Notes pursuant to the Indenture (other than any event or condition
set forth in any Excluded Provision).

Method of Adjustment:

   Calculation Agent Adjustment, and means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any adjustment to the Convertible Notes pursuant
to any Dilution Adjustment Provision (other than any adjustment pursuant to any
Excluded Provision), the Calculation Agent will make a corresponding adjustment

 

7



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

   to any one or more of the Strike Price, Number of Options, Option Entitlement
and any other variable relevant to the exercise, settlement or payment for the
Transaction; provided that, notwithstanding the foregoing, if any Potential
Adjustment Event occurs during the Settlement Averaging Period but no adjustment
was made to the Convertible Notes under the Indenture because the Holder (as
such term is defined in the Indenture) was deemed to be a record owner of the
underlying Shares on the related Conversion Date, then the Calculation Agent
shall make an adjustment, as determined by it, to the terms hereof in order to
account for such Potential Adjustment Event; provided further that if the
Calculation Agent in good faith disagrees with any adjustment to the Convertible
Notes that involves an exercise of discretion by Counterparty or its board of
directors, including, without limitation, of proportional adjustments or the
determination of the fair value of any securities, property, rights or other
assets, then in each such case, the Calculation Agent will determine the
corresponding adjustment to be made to any one or more of the Strike Price,
Number of Options, Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction in a commercially reasonable
manner; provided, further, that, for the avoidance of doubt, in no event shall
there be any adjustment hereunder as a result of any adjustment to the
Convertible Notes (A) pursuant to any Excluded Provision or (B) in connection
with any Potential Adjustment Event in respect of which securities, property,
rights or other assets are distributed to Holders (as such term is defined in
the Indenture) of the Convertible Notes in lieu of any adjustment to the
Convertible Notes.

Extraordinary Events applicable to the Transaction:

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in Section 13.07(a) of the Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 13.04(e) of the Indenture.

Consequence of Merger Events /

  

Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares, Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction; provided, however, that such adjustment shall be
made

 

8



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

   without regard to any adjustment to the Conversion Rate for the issuance of
additional shares as set forth in Section 13.03 of the Indenture; provided
further that if, with respect to a Merger Event or a Tender Offer, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person not organized under the laws of the
United States, any State thereof or the District of Columbia or (ii) the
Counterparty to the Transaction following such Merger Event or a Tender Offer,
will not be the Issuer following such Merger Event or a Tender Offer, then
Cancellation and Payment (Calculation Agent Determination) shall apply.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions.”

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is
hereby modified by inserting the following two phrases at the end of such
Section:    “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer, acting in a commercially
reasonable manner.

Non-Reliance:

   Applicable

 

9



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

 

Agreements and Acknowledgements

Regarding Hedging Activities:

   Applicable   Additional Acknowledgments:    Applicable 4.   Calculation
Agent.    Dealer

 

5. Account Details.

 

  (a) Account for payments to Counterparty:

Beneficiary Bank: JP Morgan Chase

ABA: 021 000 021

Beneficiary Acct.: Avis Budget Group, Inc.

Account No.: 304934925

Account for delivery of Shares to Counterparty:

To be provided by Counterparty

 

  (b) Account for payments to Dealer:

Bank of America, N.A.

New York, NY

SWIFT: BOFAUS3N

Bank Routing: 026-009-593

Account Name: Bank of America

Account No. : 0012333-34172

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: New York

 

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, NJ 07054

Attention: Treasurer

Telephone No.:    973-496-4700

Facsimile No.:     973 496-3560

 

  (b) Address for notices or communications to Dealer:

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Attention: John Servidio

Telephone No.:    646-855-7127

Facsimile No.:     704-208-2869

 

10



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

8. Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”) dated as of
October 7, 2009 among Counterparty and J.P. Morgan Securities Inc., Citigroup
Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith, Incorporated,
Barclays Capital Inc., and Deutsche Bank Securities Inc., as representatives of
the several Initial Purchasers party thereto, are true and correct and are
hereby deemed to be repeated to Dealer on the date hereof and on and as of the
Premium Payment Date as if set forth herein. Counterparty hereby further
represents and warrants to Dealer on the date hereof and on and as of the
Premium Payment Date that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

 

  (d) Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (e) It is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”)).

 

  (f) Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation. Delivery of such opinion to Dealer shall
be a condition precedent for the purpose of Section 2(a)(iii) of the Agreement
with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
99.66 million (in the case of the first such notice) or (ii)

 

11



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

 

thereafter more than 2.26 million less than the number of Shares included in the
immediately preceding Repurchase Notice. Counterparty agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Counterparty’s failure to
provide Dealer with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Party at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of this Transaction.

 

  (c) Regulation M. Counterparty is not on the date hereof engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

  (d) No Manipulation. Counterparty is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the

 

12



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

 

“Transfer Options”); provided that such transfer or assignment shall be subject
to reasonable conditions that Dealer may impose, including but not limited, to
the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(r) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction to any third party with a
rating for its long term, unsecured and unsubordinated indebtedness equal to or
better than the lesser of (x) the credit rating of Dealer at the time of the
transfer and (y) A- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute rating agency mutually agreed by Counterparty and Dealer; provided
that Dealer shall have a good faith belief that (1) such transfer or assignment
would not expose the Counterparty to any material risks under any applicable
securities laws and (2) an Event of Default, Potential Event of Default or
Termination Event will not occur as a result of such transfer or assignment. If
at any time at which (A) the Section 16 Percentage exceeds 7.5%, (B) the Option
Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable
Share Limit (if any applies) (any such condition described in clauses (A),
(B) or (C), an “Excess Ownership Position”), Dealer is unable after using its
commercially reasonable efforts to effect a transfer or assignment of Options to
a third party on pricing terms reasonably acceptable to Dealer and within a time
period reasonably acceptable to Dealer such that no Excess Ownership Position
exists, then Dealer may designate any Exchange Business Day as an Early

 

13



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

 

Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that Dealer so designates an Early Termination
Date with respect to a Terminated Portion, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Options underlying
the Terminated Portion, (2) Counterparty were the sole Affected Party with
respect to such partial termination and (3) the Terminated Portion were the sole
Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(k) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party). The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Option Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (1) the product of the Number of Options and the Option Entitlement
and (2) the aggregate number of Shares underlying any other call option
transaction sold by Dealer to Counterparty, and (B) the denominator of which is
the number of Shares outstanding. The “Share Amount” as of any day is the number
of Shares that Dealer and any person whose ownership position would be
aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any insurance or other law, rule, regulation, regulatory order or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership of under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that would give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of this Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty only to the extent of any such performance.

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on the Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (i)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal

 

14



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

 

Settlement Date) and the number of Shares that it will deliver on each Staggered
Settlement Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii) if the Net Share Settlement terms set forth above were to apply on the
Nominal Settlement Date, then the Net Share Settlement terms will apply on each
Staggered Settlement Date, except that the Net Shares will be allocated among
such Staggered Settlement Dates as specified by Dealer in the notice referred to
in clause (a) above.

 

  (g) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

 

  (h) Additional Termination Events. (i) Notwithstanding anything to the
contrary in this Confirmation, if the trustee for the Convertible Notes or the
holders of such Convertible Notes deliver a notification of acceleration of the
Convertible Notes, in each case in accordance with Section 6.02 of the
Indenture, then the related event of default shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.

(ii) Notwithstanding anything to the contrary in this Confirmation, the giving
of any Notice of Exercise in respect of Options that relate to Convertible Notes
converted pursuant to Section 13.03 of the Indenture in connection with a
“Make-Whole Fundamental Change” (as defined in the Indenture) shall constitute
an Additional Termination Event as provided in this clause (ii). Upon receipt of
any such notice, Dealer shall designate an Exchange Business Day as an Early
Termination Date with respect to the portion of this Transaction corresponding
to a number of Options (the “Reduction Options”) equal to the lesser of (A) the
number of such Options specified in such Notice of Exercise and (B) the Number
of Options as of the date Dealer designates such Early Termination Date and, as
of such date, the Number of Options shall be reduced by the number of Reduction
Options. Any payment hereunder with respect to such termination shall be
calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the number of Reduction
Options, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction (and, for the avoidance of doubt, in
determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
pursuant to Section 13.03 of the Indenture); provided that (i) for purposes of
determining “Close-out Amount” under this Section 9(h)(ii), the definition of
such term shall be amended by adding the words “and Make-Whole Fundamental
Change” after the words “Early Termination Date” and before “, have been
required” in the first paragraph of such definition, and (ii) in no event shall
the amount of cash deliverable in respect of such early termination by Dealer to
Counterparty be greater than the product of (x) the Applicable Percentage and
(y) the excess of (I) (1) the number of Reduction Options multiplied by (2) the
Conversion Rate (after taking into account any applicable adjustments to the
Conversion Rate pursuant to Section 13.03 of the Indenture) multiplied by (3) a
price per Share determined by the Calculation Agent in a commercially reasonable
manner over (II) the aggregate principal amount of the corresponding Convertible
Notes, as determined by the Calculation Agent in a commercially reasonable
manner.

 

15



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

  (i) Amendments to Equity Definitions.

 

  (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (j) No Setoff. Neither party shall have the right to set off any obligation
that it may have to the other party under this Transaction against any
obligation such other party may have to it, whether arising under the Agreement,
this Confirmation or any other agreement between the parties hereto, by
operation of law or otherwise.

 

  (k) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty may request Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not make such an election in the event of a
Nationalization, Insolvency, Merger Event or Tender Offer, in each case, in
which the consideration to be paid to holders of Shares consists solely of cash,
or an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement in each case that resulted from an event or events
outside Counterparty’s control) and shall give irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. (New York City time) on the Merger Date, the Tender Offer Date, the
Announcement Date (in the case of Nationalization, Insolvency or Delisting), the
Early Termination Date or date of cancellation, as applicable; provided that if
Counterparty has the right to request that Dealer satisfy its Payment Obligation
by the Share Termination Alternative under this Section 9(k) but does not
validly so elect, Dealer shall have the right, in its sole discretion, to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s election to the contrary.

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation in
the manner reasonably requested by Counterparty free of payment.
Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the

 

16



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

   Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value to Dealer of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property. Share Termination Delivery
Unit:    One Share or, if a Merger Event has occurred and a corresponding
adjustment to this Transaction has been made, a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Merger Event, as determined by the
Calculation Agent. Failure to Deliver:    Applicable Other applicable
provisions:    If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.

 

  (l) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (m)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer for the
purpose of hedging its obligations pursuant to this Transaction cannot be sold
in the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election, either (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration

 

17



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

 

statement under the Securities Act and enter into an agreement, in form and
substance satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered secondary offering; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to Dealer
(in which case, the Calculation Agent shall make any adjustments to the terms of
this Transaction that are necessary, in its reasonable judgment, to compensate
Dealer for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement), or (iii) purchase the Hedge
Shares from Dealer at the Reference Price on such Exchange Business Days, and in
the amounts, requested by Dealer.

 

  (n) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (o) Right to Extend. Dealer may postpone, in whole or in part, any Settlement
Date or any other date of valuation or delivery by Dealer or add additional
Settlement Dates or any other date of valuation or delivery, with respect to
some or all of the Options hereunder, if Dealer reasonably determines, in its
discretion, that, and only for so long as, such postponement is reasonably
necessary or appropriate to preserve Dealer’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.

 

  (p) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (q) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (r)

Notice of Merger Consideration. Counterparty covenants and agrees that, as
promptly as practicable following the public announcement of any consolidation,
merger and binding share exchange to which Counterparty is a party, or any sale
of all or substantially all of Counterparty’s assets, in each case pursuant to
which the Shares will be converted into cash, securities or other property,
Counterparty shall notify Dealer in writing of the types and amounts of
consideration that holders of Shares have elected to receive upon consummation
of such transaction or event (the

 

18



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

 

 

date of such notification, the “Consideration Notification Date”); provided that
in no event shall the Consideration Notification Date be later than the date on
which such transaction or event is consummated.

 

  (s) Early Unwind. In the event the sale of the “Underwritten Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Counterparty fails to deliver to Dealer opinions
of counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that Counterparty shall purchase from Dealer on
the Early Unwind Date all Shares purchased by Dealer or one or more of its
affiliates in connection with the Transaction at the then prevailing market
price. Each of Dealer and Counterparty represent and acknowledge to the other
that, subject to the proviso included in this Section, upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

 

  (t) Payment by Counterparty. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result,
Counterparty owes to Dealer an amount calculated under Section 6(e) of the
Agreement, or (ii) Counterparty owes to Dealer, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

19



--------------------------------------------------------------------------------

LOGO [g22654g58k42.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to, Bank of America,
N.A., c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated, One Bryant Park,
New York, NY 10036, or by fax to 704-208-2869.

 

Very truly yours, Bank of America, N.A. By:  

/S/    CHRISTOPHER A. HUTMAKER

Authorized Signatory

Name: Christopher A. Hutmaker

Accepted and confirmed as of the Trade Date:

 

Avis Budget Group, Inc. By:   /S/    ROCHELLE TARLOWE Authorized Signatory Name:
Rochelle Tarlowe

[Signature Page to Confirmation for Base Call Option transaction]